 


110 HRES 620 IH: Expressing the sense of the House of Representatives that Turkey should end its military occupation of the Republic of Cyprus, particularly because Turkey’s pretext has been refuted by over 13,000,000 crossings by Turkish-Cypriots and Greek-Cypriots into each other’s communities without incident.
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 620 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mr. Sires (for himself, Mr. Bilirakis, Mr. Sarbanes, Mr. Space, and Mrs. Maloney of New York) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the sense of the House of Representatives that Turkey should end its military occupation of the Republic of Cyprus, particularly because Turkey’s pretext has been refuted by over 13,000,000 crossings by Turkish-Cypriots and Greek-Cypriots into each other’s communities without incident. 
 
 
Whereas it is in the best interests of the United States, Turkey, Cyprus, the European Union, and NATO for Turkey to adhere to United Nations resolutions and United States and European Union policy and end its military occupation of the Republic of Cyprus;  
Whereas 13,000,000 crossings by Turkish-Cypriots and Greek-Cypriots into each other’s communities without incident, qualifies Cyprus’ ethnic community relations to be among the world’s safest, regardless of circumstances; 
Whereas unlike age-old ethnic frictions in the region, Cyprus has historically been an oasis of generally peaceful relations among ethnic communities, as is reflected in many Turkish-Cypriot and Greek-Cypriot emigrants seeking each other as neighbors in places like Great Britain; 
Whereas United States interests, regional stability, and relations between United States allies Greece and Turkey will improve with an end to the occupation of Cyprus; 
Whereas Turkey’s European Union accession prospects, which require approval by each European Union nation, will improve if Turkey ends its hostile occupation of Cyprus, a European Union nation; 
Whereas Turkey’s image for religious tolerance will improve by removing troops that have allowed, as German Chancellor and European Union President Angela Merkel recently said, destruction of churches or other religious sites under their control; and 
Whereas overlooking Turkey’s occupation of Cyprus injures the moral standing of the United States internationally and doesn’t help the image of the United States in Turkey, which recently ranked last in a 47-nation Pew survey for favorable views of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)calls on the United States Government to initiate a new effort to help Turkey understand the benefits that will accrue to it as a result of ending its military occupation of Cyprus; 
(2)urges the Government of Turkey to immediately begin the withdrawal of its military occupation forces from the Republic of Cyprus; and 
(3)urges the Government of Turkey to complete the withdrawal of its occupation forces in the near future so that Turkey, Cyprus, the region, and the United States can begin realizing the benefits of the end of that occupation. 
 
